DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-7, 10, 12-13, 18, 21-29 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art to the examiner’s knowledge does not teach or render obvious the instant invention, particularly characterized as follows:
In claim 1, by the limitation of the silicide blocking layer continuously extends from the gate stack to cover each of the second doped regions and cover, at least partially, each of the first doped regions, wherein one of the first doped regions is spaced further from the gate stack in a first direction than any other of the first doped regions are spaced from the gate stack in the first direction, and wherein a first side of the one of the first doped regions is spaced further from the gate stack in the first direction than a first sidewall of the silicide blocking layer is spaced from the gate stack in the first direction;
In claim 12, by the limitation the silicide blocking layer continuously extends from the gate electrode to cover the first number minus one of the first doped regions, wherein the silicide blocking layer partially covers an upper surface of the gate electrode; a first silicide structure disposed over the gate electrode, wherein the gate electrode has a first sidewall and a second 
In claim 21, by the limitation of a first silicide structure disposed over the gate stack, wherein a side of the first silicide structure is aligned with a sidewall of the first portion of the silicide blocking layer; and a second silicide structure disposed over a first one of the first doped regions, wherein the first one of the first doped regions is spaced further from the gate stack than any other of the first doped regions, wherein the first one of the first doped regions has a first side and a second side opposite the first side of the first one of the first doped regions, wherein a sidewall of the second portion of the silicide blocking layer is disposed between the first and second sides of the first one of the first doped regions, and wherein a side of the second 
Claims 2-7,10, and 22-29 depend on claim 1.  Claims 13 and 18 depend on claim 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REEMA PATEL whose telephone number is (571)270-1436. The examiner can normally be reached M-F, 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles D Garber can be reached on (571)272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx 





/REEMA PATEL/Primary Examiner, Art Unit 2812                                                                                                                                                                                                        2/22/2022